DETAILED ACTION
The instant application having Application No. 16/961136 filed on 07/09/2020 is presented for examination by the examiner.

Claims 1-10 were cancelled. Claims 11-14 were amended. Claims 11-14 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2022 has been entered.

Response to Argument
Applicant’s arguments (see the Applicant's Remarks), filed on 08/22/2022, with respect
to the rejection(s) of claims 11-14 have been fully considered and are not persuasive. Examiner
provide a new ground of rejection to address Applicant’s amendment/argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. (US 2020/0137751 A1) in view of Choi et al. (US 2020/0213058 A1).

As per claim 11, Nam discloses “A terminal comprising: a transmitter that transmits a first delivery acknowledgement signal (A/N) in response to a first physical downlink shared channel (PDSCH), and a second A/N in response to a second PDSCH,” [(Claim 1), a first physical downlink shared channel (PDSCH) that provides a first transport block, and a second PDSCH that provides a second transport block; generating: first hybrid automatic response request acknowledgement (HARQ-ACK) information in response to reception of the first transport block, and second HARQ-ACK information in response to reception of the second transport block; multiplexing: the first HARQ-ACK information in a first physical uplink control channel (PUCCH), and the second HARQ-ACK information in a second PUCCH; (Claim 6), receiving: a first physical downlink control channel (PDCCH) that provides a first downlink control information (DCI) format, and a second PDCCH that provides a second DCI format, wherein: the first DCI format: schedules the first PDSCH reception, and includes a field with a value indicating an offset, in a number of first time units from an end of the first PDSCH reception, for the first PUCCH transmission, and the second DCI format: schedules the second PDSCH reception, and includes a field with a value indicating an offset, in a number of second time units from an end of the second PDSCH reception, for the second PUCCH transmission.] “the first A/N being scheduled by first downlink control information and the second A/N being scheduled by second downlink control information;” [(claim 6), the first DCI format: schedules the first PDSCH reception, and includes a field with a value indicating an offset, in a number of first time units from an end of the first PDSCH reception, for the first PUCCH transmission, and the second DCI format: schedules the second PDSCH reception, and includes a field with a value indicating an offset, in a number of second time units from an end of the second PDSCH reception, for the second PUCCH transmission.]

Nam does not explicitly disclose “a processor that performs a control, in response to an indication of transmission timing of the first A/N indicating that the and transmission timing of the first A/N is in a same slot as the transmission timing of the second A/N, to transmit for the first A/N and for the second A/N an uplink control channel in the same slot”.

However, Choi discloses “a processor that performs a control, in response to an indication of transmission timing of the first A/N indicating that the and transmission timing of the first A/N is in a same slot as the transmission timing of the second A/N, to transmit for the first A/N and for the second A/N an uplink control channel in the same slot” as [(par. 0122), Referring to FIG. 13D, PDSCHs including the same content are transmitted through different resources in the same slot by using multiple beams, and PUCCH resources through which PDSCH HARQ ACKs/NACKs for BPLs are to be reported are different from each other. Specifically, a first PDSCH 1331 and a second PDSCH 1332 are transmitted through different resources by using different beams, respectively. If the first PDSCH 1331 is received, an ACK/NACK may be transmitted on a first PUCCH 1341 by using a beam 1351. If the second PDSCH 1332 is received, an ACK/NACK may be transmitted on a second PUCCH 1342 by using a beam 1352.]

Nam et al. (US 2020/0137751 A1) and Choi et al. (US 2020/0213058 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Gong’s teaching into Nam’s teaching. The motivation for making the above modification would be to allow the transmission of ACK/NACK bits associated with PDSCHs to be transmitted in a same slot. (Choi, par. 0122)

As per claim 12, as [see rejection of claim 11.]
As per claim 13, as [see rejection of claim 11.]
As per claim 14, as [see rejection of claim 11.]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Publications:
Papasakellariou (US 2018/0310257 A1, par. 0186)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANG HANG YEUNG whose telephone number is (571)270-7319.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MANG HANG YEUNG/Primary Examiner, Art Unit 2463